

 
FIRST EXTENSION OF STOCK REPURCHASE AGREEMENT
 
 
That certain Stock Repurchase Agreement (the "Agreement"), dated August 31,
2011, by and between Wilmington Savings Fund Society, FSB ("Seller") and
Artesian Resources Corporation, a Delaware corporation ("Buyer") is hereby
extended as follows:
 
 
1.
Pursuant to Section 7.01 of the Agreement, by mutual written consent of Seller
and Buyer the termination date of the Agreement is extended to August 31, 2013,
unless earlier terminated pursuant to Section 7.01 or extended for an additional

 
period of time by the written mutual consent of Seller and Buyer.
 


 
2.           Except as modified hereinabove the terms of the Agreement shall continue in full
force and effect.
 


 
IN WITNESS WHEREOF, the parties hereto have caused this First Extension of Stock
 


Repurchase Agreement to be executed as of August 31, 2012 by their
respective officers thereunto duly authorized.





   
SELLER:
         
WILMINGTON SAVINGS FUND SOCIETY, FSB
         
BY:
/s/ Mark M. Pryslak
     
Name:  Mark M. Pryslak
   
Title:  Vice President



 



   
BUYER:
         
ARTESIAN RESOURCES CORPORATION
         
BY:
/s/ David B. Spacht
     
Name:  David B. Spacht
   
Title:  CFO Treasurer

 


 